Case: 17-11009    Date Filed: 01/30/2019   Page: 1 of 2


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 17-11009
                          ________________________

                      D.C. Docket No. 2:16-cv-00690-RDP

MARNIKA LEWIS,
ANTOIN ADAMS,
NATIONAL ASSOCIATION FOR THE ADVANCEMENT OF COLORED
PEOPLE,
GREATER BIRMINGHAM MINISTRIES,
MARIKA COLEMAN,
JOHN ROGERS,
PRISCILLA DUNN,
JUANDALYNN GIVAN,
LOUISE ALEXANDER,
WILLIAM MUHAMMAD,
RODGER SMITHERMAN,
OLIVER ROBINSON,
ALABAMA LEGISLATIVE BLACK CAUCUS,
MARY MOORE,

                                                 Plaintiffs - Appellants,

versus

GOVERNOR OF ALABAMA,
in his Official Capacity as Governor of the State of Alabama,
ATTORNEY GENERAL, STATE OF ALABAMA,
in his Official Capacity as Attorney General of the State of Alabama,
STATE OF ALABAMA, THE,
BIRMINGHAM, CITY OF, THE,
WILLIAM A. BELL, SR.,

                                                 Defendants - Appellees.
              Case: 17-11009     Date Filed: 01/30/2019   Page: 2 of 2


                           ________________________

                   Appeal from the United States District Court
                      for the Northern District of Alabama
                          ________________________



Before ED CARNES, Chief Judge, TJOFLAT, MARCUS, WILSON, WILLIAM
PRYOR, MARTIN, JORDAN, ROSENBAUM, JILL PRYOR, NEWSOM,
BRANCH, and GRANT, Circuit Judges:

BY THE COURT:

      A petition for rehearing en banc having been filed, a member of this Court in

active service having requested a poll on whether this case should be reheard en

banc, and a majority of the judges of this Court in active service having voted in

favor of granting rehearing en banc, it is ORDERED that this case will be reheard

en banc. The panel’s opinion is VACATED.